Order entered March 20, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00364-CV

                          IN RE TERRENCE M. GORE, Relator

                    On Appeal from the 302nd Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF1212707

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE